DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 1/7/22, with respect to the rejection(s) of claims 1, 2, 5, 16, 27, 35-36, 47, 49, 63, 69, 73, 75, 79-80, 89, 96-99. 101-103, 105-107, 109, and 112-123 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in the view of the amendment to claim 1 and the cancelation of claims 5, 27, and 99.  However, upon further consideration, a new ground(s) of rejection is made in view of an updated interpretation of the product in claims 96 and 98.





Claim Interpretation
Claim 96 embraces an asymmetric hairpin oligonucleotide comprising a first oligonucleotide which is self-complementary and having an overhang and a second oligonucleotide that has a region of complementarity to the overhang of the hairpin oligonucleotide, wherein the second oligonucleotide has a linker (C5 amino, ethylene glycol chain, alkyl chain, a peptide, RNA, DNA, a phosphodiester, a phosphorothioate, a phosphoramidate, an amide, a carbamate, or combinations thereof) that is linked to a polymer (e.g., nucleic acid, PEG).  While the specification gives examples of polymers and linkers, the specification does not appear to provide a definition of either term that would exclude any polymer and/or linker known to a person of skill in the art.  
Furthermore, in view of the broadest reasonable interpretation of the terms, the linker and polymer could be nucleic acids or a bond between two nucleic acids (phosphodiester, phosphorothioate).
See attached drawing for two products embraced by claim 96.

Claim 98 is directed to an oligonucleotide comprising 5-8 nucleotides in length and a pharmacokinetic-modifying moiety at a 5’ end, wherein at least one nucleotide is chemically modified.  The oligonucleotide has to have at least 5 nucleotides but is not limited to 5-8 nucleotides in lengths because of the term “comprising”.  
The broadest reasonable interpretation of the term ‘pharmacokinetic-modifying moiety at a 5’ end’ on line 2 embraces a compound that can be used to modify the 
The limitation ‘wherein the anchor oligonucleotide binds to an asymmetric oligonucleotide duplex comprising a first oligonucleotide strand and a second oligonucleotide strand’ is directed to an intended use of the oligonucleotide and is not considered a structural limitation of the claimed product.  Furthermore, the pre-amble of the claimed product is directed to a universal oligonucleotide and not the anchor binding to an asymmetric oligonucleotide duplex.
The limitation ‘wherein the sequence of the anchor oligonucleotide is complementary to a region at a 3’ end of the first oligonucleotide strand’ is also directed to an intended use of the oligonucleotide.
The limitation ‘wherein the first oligonucleotide strand and the anchor oligonucleotide form a duplex that comprises a GC content about 35 to about 100%’ is directed to an intended use (form a duplex) of the claimed product.  The GC content is the only limitation that is a structural limitation of the claimed product because the product has to have a region of G and C nucleotides.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As set forth above under claim interpretation, the broadest reasonable interpretation of the claimed product, the asymmetric hairpin duplex comprises a hairpin oligonucleotide comprising an overhang and another oligonucleotide comprising a sequence that is complementary to the overhang and comprises a linker that is linked to at least one polymer, wherein the linker is a phosphodiester linkage and the polymer is a nucleic acid.

Claim 96 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche Diagnostics (WO 2017/174572).
 ‘572 teaches the claimed product (pages 2 and 3, figures 1, 2, 4, and 7-9).  ‘572 teaches that a nucleic acid or polynucleotide refers to a polymer and nucleotides are linked via phosphodiester bonds (pages 5 and 6).

Claim 96, 98 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HudsonAlpha Institute for Biotechnology (WO 2016/164866).
 ‘866 teaches the product in claim 96 (pages 2, 3, 8-13, and 39-43, figures 2 and 22).  ‘866 also teaches the product in claims 98 and 100 (paged 39-43).  The microRNA sequences (e.g., miR-16) taught in the claims of ‘866 has G and C nucleotides in the sequence that would result in at least about 60% GC content when binding to another oligonucleotide sequence (Figure 4F and table 1, page 11).  


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635